 Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 1 of 20 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA

                                         :
Deloise Guyton, on behalf of herself and : Civil Action No.: 3:21-cv-629
others similarly situated,               :
                                         :
                     Plaintiff,          : CLASS ACTION COMPLAINT
                                         :
      v.                                 :
                                         : JURY TRIAL DEMANDED
Abrahamsen Gindin, LLC,                  :
                                         :
                     Defendant.          :
                                         :

                                 Nature of Action

      1.     Deloise Guyton (“Plaintiff”) brings this class action under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of (1)

Florida consumers whose private, debt-related information Abrahamsen Gindin,

LLC (“Defendant”) disclosed to an unauthorized third party, in connection with the

collection of consumer debts, and (2) Florida consumers who have been subject to

Defendant’s debt collection efforts.

      2.     Congress enacted the FDCPA in 1977 to “eliminate abusive debt

collection practices by debt collectors, to insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt


                                          1
    Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 2 of 20 PageID 2




collectors,” which Congress found to have contributed “to the number of personal

bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” Id., § 1692(a).

        3.    As the Consumer Financial Protection Bureau (“CFPB”)—the federal

agency tasked with enforcing the FDCPA—once explained, “[h]armful debt

collection practices remain a significant concern today. In fact, the CFPB receives

more consumer complaints about debt collection practices than about any other

issue.”1

        4.    Pertinent here, section 1692c(b) of the FDCPA, titled “Communication

with third parties,” states:

        Except as provided in section 1692b of this title, without the prior
        consent of the consumer given directly to the debt collector, or the
        express permission of a court of competent jurisdiction, or as
        reasonably necessary to effectuate a postjudgment judicial remedy, a
        debt collector may not communicate, in connection with the collection
        of any debt, with any person other than the consumer, his attorney, a
        consumer reporting agency if otherwise permitted by law, the creditor,
        the attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b).

        5.    The provision that section 1692c(b) cross-references—section 1692b—

governs the manner in which a debt collector may communicate “with any person


1
       See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-
zinman-parham-p.c./140821briefhernandez1.pdf (last visited June 21, 2021).

                                           2
    Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 3 of 20 PageID 3




other than the consumer for the purpose of acquiring location information.” 15

U.S.C. § 1692b.

        6.    The FDCPA thus broadly prohibits a debt collector from

communicating with anyone other than the consumer “in connection with the

collection of any debt,” subject to several carefully crafted exceptions—some

enumerated in section 1692c(b), and others in section 1692b—none of which are

applicable here.

        7.    Despite this prohibition—one designed to protect consumers’

privacy—debt collectors, including Defendant, often send information regarding

consumers’ alleged debts to third-party mail vendors.

        8.    Indeed, “over 85 percent of debt collectors surveyed by the [CFPB]

reported using letter vendors.”2

        9.    These third-party mail vendors use information provided by debt

collectors—such as a consumer’s name, the name of the creditor to whom a debt is

allegedly owed, the name of an original creditor, and the amount of an alleged debt—

to fashion, print, and mail debt collection letters to consumers.




2
      See            https://www.federalregister.gov/documents/2019/05/21/2019-
09665/debt-collection-practices-regulation-f#citation-749-p23396 at n. 749 (last
accessed June 21, 2021).


                                          3
 Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 4 of 20 PageID 4




      10.    This unnecessary practice exposes private information regarding

alleged debts to third parties not exempted by the FDCPA.

      11.    Upon information and belief, Defendant routinely provides, in

connection with the collection of consumer debts, protected information regarding

consumer debts to third-party mail vendors in violation of the FDCPA.

      12.    Plaintiff therefore seeks relief for herself and on behalf of similarly

situated Florida consumers to whom Defendant sent debt collection letters that were

prepared, printed, or mailed by a third-party mail vendor.

      13.    Separately, the Florida Consumer Collection Practices Act (“FCCPA”),

Fla. Stat., § 559.55 et seq., was enacted with a similar goal as the FDCPA, namely

“to eliminate abusive and harassing tactics in the collection of debts.” Brindise v.

U.S. Bank Nat’l Ass’n, 183 So. 3d 1215, 1221 (Fla. 2d DCA 2016), rev. denied, No.

SC16–300, 2016 WL 1122325 (Fla. Mar. 22, 2016).

      14.    Pursuant to the FCCPA, prior to engaging in any business in Florida, a

person who acts as a consumer collection agency must register with the State of

Florida Office of Financial Regulation. Fla. Stat., § 559.555(1).

      15.    The Florida legislature determined this licensing requirement to be of

such import to the citizens of Florida that it made a violator of this provision subject

to up to one year in jail. Fla. Stat., § 559.785.




                                            4
 Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 5 of 20 PageID 5




      16.    Despite engaging in consumer debt collection activities in Florida,

Defendant is not registered as a consumer collection agency.

      17.    As a result, Plaintiff also seeks relief for herself and on behalf of

similarly situated Florida consumers with whom Defendant engaged in debt

collection activity.

                                        Parties

      18.    Plaintiff is a natural person who at all relevant times resided in

Jacksonville, Florida.

      19.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due,

or asserted to be owed or due, a creditor other than Defendant.

      20.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to

be owed or due, arises from a transaction in which the money, property, insurance,

or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, a personal car loan (the “Debt”).

      21.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      22.    Defendant is a professional limited liability company with its principal

office in Dickson City, Pennsylvania.

      23.    Defendant is an entity that at all relevant times was engaged, by use of

the mails and telephone, in the business of attempting to collect a “debt” from

Plaintiff, as defined by 15 U.S.C. § 1692a(5).



                                          5
    Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 6 of 20 PageID 6




        24.   Defendant describes itself as “a multi-state creditor’s rights law firm

focused in the area of consumer collections.”3

        25.   At the time Defendant attempted to collect the Debt from Plaintiff, the

Debt was in default, or Defendant treated the Debt as if it were in default from the

time that Defendant acquired it for collection.

        26.   Defendant uses instrumentalities of interstate commerce or the mails in

a business the principal purpose of which is the collection of any debts, or to

regularly collect or attempt to collect, directly or indirectly, debts owed or due, or

asserted to be owed or due, another.

        27.   Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

        28.   Defendant identified itself as a debt collector in its written

communication to Plaintiff.

                              Jurisdiction and Venue

        29.   This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

        30.   Venue is proper before this Court under 28 U.S.C. § 1391(b) as a

substantial part of the events giving rise to the claims occurred in this district, and




3
        See https://www.ag-lawllc.com/ (last visited June 21, 2021).

                                          6
 Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 7 of 20 PageID 7




as Defendant caused debt collection correspondence to be sent to Plaintiff in this

district.

                                Factual Allegations

       31.   On or about March 9, 2021, Defendant caused a written communication

to be sent to Plaintiff at her Jacksonville, Florida address, in connection with the

collection of the Debt.

       32.   A true and correct copy of the March 9, 2021 communication to

Plaintiff is attached, in redacted form, as Exhibit A.

       33.   Defendant attempted to collect a debt from Plaintiff in Florida even

though Defendant is not registered with the state of Florida as a consumer collection

agency.

       34.   The March 9, 2021 letter disclosed the “amount due” on the Debt. Ex.

A.

       35.   The March 9, 2021 letter identified the creditor to whom Defendant

alleged the Debt is and was owed. Id.

       36.   The March 9, 2021 letter identified the merchant that originated the

subject obligation. Id.

       37.   The March 9, 2021 letter identified additional information regarding

the Debt, including a client account number, Defendant’s file number, as well as

Plaintiff’s home address. Id.



                                           7
    Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 8 of 20 PageID 8




        38.   Defendant did not print the March 9, 2021 letter.

        39.   Rather, Defendant, in connection with the collection of a consumer

debt, provided information regarding Plaintiff and the Debt, including Plaintiff’s

name, address, the amount of the Debt, and other private details regarding the Debt,

to a third-party mail vendor.

        40.   The third-party mail vendor then printed the March 9, 2021

communication and sent it to Plaintiff.

        41.   The return address on the March 9, 2021 communication does not

match Defendant’s address.

        42.   The return address on the March 9, 2021 communication includes a

P.O. Box in Oaks, Pennsylvania that is associated with RevSpring, Inc., a third-party

mail vendor and software company.

        43.   RevSpring is owned by private equity firm GTCR LLC.

        44.   RevSpring maintains corporate offices in Oaks, Pennsylvania and

offers comprehensive print and mail services, among other services.4

        45.   RevSpring     touts   that   “North   America’s     leading   healthcare

organizations, revenue cycle management, and accounts receivables management

companies trust us to maximize their financial results through dynamic and



4
        https://revspringinc.com/about/ (last visited June 21, 2021).


                                           8
    Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 9 of 20 PageID 9




personalized print, online, phone, email, and text communications and self-service

payment options.”5

        46.   Plaintiff did not provide consent to Defendant to communicate or share

any information about the Debt with RevSpring.

        47.   Plaintiff did not provide consent to Defendant to communicate or share

any information about the Debt with any third-party mail vendor.

        48.   A third-party mail vendor printed the March 9, 2021 communication

sent to Plaintiff.

        49.   A third-party mail vendor mailed the March 9, 2021 communication to

Plaintiff.

        50.   RevSpring printed the March 9, 2021 communication sent to Plaintiff.

        51.   RevSpring mailed the March 9, 2021 communication to Plaintiff.

        52.   Defendant transmitted information regarding the Debt to RevSpring.

        53.   Defendant provided Plaintiff’s name to RevSpring.

        54.   Defendant provided Plaintiff’s address to RevSpring.

        55.   Defendant provided the amount of the Debt to RevSpring.

        56.   Defendant provided the name of the creditor of the Debt to RevSpring.

        57.   Defendant provided the client account number it associates with the

Debt to RevSpring.


5
        Id.

                                          9
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 10 of 20 PageID 10




                             Class Action Allegations

       58.   Plaintiff brings this action as a class action pursuant to Federal Rules of

Civil Procedure 23(a) and (b)(3) on behalf of two classes consisting of:

       Vendor Class: All persons (a) with a Florida address, (b) to which
       Abrahamsen Gindin, LLC sent, or caused to be sent, a written debt
       collection communication, (c) in connection with the collection of a
       consumer debt, (d) that was printed or mailed by a third-party vendor,
       (e) where Defendant provided the vendor with information contained
       in the mailed communication in the one year preceding the date of this
       complaint through the date of class certification.

       Florida Collection Class: All persons (a) with a Florida address, (b)
       from whim Abrahamsen Gindin, LLC attempted to collect a consumer
       debt, (c) in the one year preceding the date of this complaint through
       the date of class certification.

       59.   Excluded from the classes is Defendant, its officers and directors,

members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which Defendant has or had controlling

interests.

       60.   The classes satisfy Rule 23(a)(1) because, upon information and belief,

they are so numerous that joinder of all members is impracticable.

       61.   The exact number of class members is unknown to Plaintiff at this time

and can only be determined through appropriate discovery.

       62.   The classes are ascertainable because they are defined by reference to

objective criteria.




                                          10
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 11 of 20 PageID 11




      63.    In addition, upon information and belief, the names and addresses of all

members of the proposed classes can be identified through business records

maintained by Defendant.

      64.    The classes satisfy Rules 23(a)(2) and (3) because Plaintiff’s claims are

typical of the claims of the members of the classes.

      65.    To be sure, Plaintiff’s claims and those of the members of the Vendor

Class originate from the same practice utilized by Defendant—the communication

with and sending of personal, private information regarding alleged debts to a third-

party mail vendor—and Plaintiff thus possesses the same interests and has suffered

the same injuries as each member of the Vendor Class.

      66.    As well, Plaintiff’s claims and those of the members of the Florida

Collection Class originate from the same practice utilized by Defendant—its

attempts to collect debts from persons in Florida despite not being registered with

the state of Florida—and Plaintiff thus possesses the same interests and has suffered

the same injuries as each member of the Florida Collection Class.

      67.    Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately

protect the interests of the members of the classes and has retained counsel

experienced and competent in class action litigation.

      68.    Plaintiff has no interests that are contrary to or in conflict with the

members of the classes that she seeks to represent.



                                         11
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 12 of 20 PageID 12




      69.      A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since, upon information and belief, joinder

of all members is impracticable.

      70.      Furthermore, as the damages suffered by individual members of the

classes may be relatively small, the expense and burden of individual litigation could

make it impracticable for the members of the classes to individually redress the

wrongs done to them.

      71.      There will be no unusual difficulty in the management of this action as

a class action.

      72.      Issues of law and fact common to the members of the classes

predominate over any questions that may affect only individual members, in that

Defendant has acted on grounds generally applicable to the classes.

      73.      Among the issues of law and fact common to the classes:

            a. Defendant’s violations of the FDCPA as Plaintiff alleges;

            b. whether Defendant is a debt collector as defined by the FDCPA;

            c. whether Defendant’s communications with third-party mail vendors

               regarding consumers’ alleged debts violate the FDCPA;

            d. whether Defendant was registered as consumer collection agency with

               the State of Florida Office of Financial Regulation;

            e. the availability of declaratory relief;



                                             12
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 13 of 20 PageID 13




            f. the availability of actual damages and statutory penalties; and

            g. the availability of attorneys’ fees and costs.

      74.      Absent a class action, Defendant’s violations of the law will be allowed

to proceed without a full, fair, judicially supervised remedy.

   Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. §
            1692c(b), on behalf of Plaintiff and the Vendor Class

      75.      Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 74 above.

      76.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a

debt collector may not communicate, in connection with the collection of any debt,

with any person other than the consumer, his attorney, a consumer reporting agency

if otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector.”

      77.      By communicating regarding the Debt, including by disclosing, among

other things, the existence of the Debt, the amount owed, Plaintiff’s home address,

and the alleged creditor, with a third-party mail vendor, Defendant violated 15

U.S.C. § 1692c(b). Hunstein v. Preferred Collection & Mgmt. Servs., Inc., 994 F.3d

1341 (11th Cir. 2021).

      78.      The harm Plaintiff suffered is particularized in that Defendant’s

communications to a third party involved her alleged debt and private, personal

information.


                                            13
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 14 of 20 PageID 14




      79.    And the violation of Plaintiff’s right not to have her private information

shared with third parties is a concrete injury sufficient to confer standing.

      80.    To be sure, the harm Plaintiff alleges here—disclosure of private

information of a personal, sensitive nature to a third-party vendor—is precisely the

type of abusive debt collection practice that the FDCPA was designed to prevent.

      81.    Additionally, by communicating with a third party in connection with

the collection of the Debt, Defendant harmed Plaintiff by invading her privacy.

      82.    That is, by communicating with a third party in connection with the

collection of the Debt, Defendant harmed Plaintiff by disclosing private facts about

her and the Debt.

   Count II: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. §
        1692e, on behalf of Plaintiff and the Florida Collection Class

      83.    Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 74 above.

      84.    The FDCPA at 15 U.S.C. § 1692e provides that “[a] debt collector may

not use any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

      85.    No entity may engage in business in Florida as a consumer collection

agency, or continue to do business in Florida as a consumer collection agency,

without first registering with the State of Florida Office of Financial Regulation, and

thereafter maintaining a valid registration.


                                          14
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 15 of 20 PageID 15




        86.   Defendant attempted to collect the Debt from Plaintiff even though

Defendant had not registered as a consumer collection agency with the State of

Florida Office of Financial Regulation at the time it sent a collection letter to her.

        87.   Defendant is still not registered as a consumer collection agency with

the State of Florida Office of Financial Regulation.

        88.   Defendant’s attempts to collect the Debt from Plaintiff at a time when

Defendant was barred by Florida law from doing so constitutes a false, deceptive,

and misleading representation or means in connection with the collection of the

Debt.

        89.   The harm suffered by Plaintiff is particularized in that the violative debt

collection conduct was directed at her personally and regarded her personal alleged

debt.

        90.   The FCCPA’s registration requirement furthers the purpose of

protecting debtors from abusive debt collection activity by requiring any person who

engages in collection activity in Florida to obtain a license to do so, allowing the

state of Florida greater oversight of such activity.

        91.   The Florida legislature’s determination that a debt collector’s failure to

register under Fla. Stat. § 559.555 and subsequent pursuit of unauthorized debt

collection activity is a misdemeanor criminal act demonstrates the seriousness with




                                           15
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 16 of 20 PageID 16




which the State of Florida deems violations of the FCCPA’s registration

requirement.

      92.      Moreover, section 1692e of the FDCPA was enacted to prevent and

curb abusive debt collection conduct.

      93.      And Defendant’s action in attempting to collect the Debt from Plaintiff

when Defendant was not registered with the State of Florida Office of Financial

Regulation created a material risk of harm to the concrete interest Congress was

trying to protect in enacting the FDCPA by exposing Plaintiff to abusive practices

by an unlicensed collection agency.

      94.      In addition, Defendant’s actions invaded a specific private right created

by Congress, and the invasion of that right creates the risk of real harm

  Count III: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. §
        1692f, on behalf of Plaintiff and the Florida Collection Class

      95.      Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 74.

      96.      The FDCPA at 15 U.S.C. § 1692f provides that “[a] debt collector may

not use unfair or unconscionable means to collect or attempt to collect any debt.”

      97.      No entity may engage in business in Florida as a consumer collection

agency, or continue to do business in Florida as a consumer collection agency,

without first registering with the State of Florida Office of Financial Regulation, and

thereafter maintaining a valid registration.

                                           16
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 17 of 20 PageID 17




        98.    Defendant attempted to collect the Debt from Plaintiff even though

Defendant had not registered as a consumer collection agency with the State of

Florida Office of Financial Regulation at the time it sent a collection letter to her.

        99.    Defendant is still not registered as a consumer collection agency with

the State of Florida Office of Financial Regulation.

        100. Defendant’s attempts to collect the Debt from Plaintiff at a time when

Defendant was barred by Florida law from doing so constitutes an unfair or

unconscionable means to collect or attempt to collect the Debt.

        101. The harm suffered by Plaintiff is particularized in that the violative debt

collection conduct was directed to her personally and regarded her personal alleged

debt.

        102. The FCCPA’s registration requirement furthers the purpose of

protecting debtors from abusive debt collection activity by requiring any person who

engages in collection activity in Florida to obtain a license to do so, allowing the

state of Florida greater oversight of such activity.

        103. The Florida legislature’s determination that a debt collector’s failure to

register under Fla. Stat. § 559.555 and subsequent pursuit of unauthorized debt

collection activity is a misdemeanor criminal act demonstrates the seriousness with

which the State of Florida deems violations of the FCCPA’s registration

requirement.



                                           17
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 18 of 20 PageID 18




      104. Moreover, section 1692f of the FDCPA was enacted to prevent and

curb abusive debt collection conduct.

      105. And Defendant’s action in attempting to collect the Debt from Plaintiff

when Defendant was not registered with the State of Florida Office of Financial

Regulation created a material risk of harm to the concrete interest Congress was

trying to protect in enacting the FDCPA by exposing Plaintiff to abusive practices

by an unlicensed collection agency.

      106. In addition, Defendant’s actions invaded a specific private right created

by Congress, and the invasion of that right creates the risk of real harm.

      WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

         A. Determining that this action is a proper class action under Rule 23 of

             the Federal Rules of Civil Procedure;

         B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b),

             15 U.S.C. § 1692e, and 15 U.S.C. § 1692f;

         C. Awarding Plaintiff and members of the classes statutory damages

             pursuant to 15 U.S.C. § 1692k;

         D. Awarding members of the classes actual damages incurred, as

             applicable, pursuant to 15 U.S.C. § 1692k;

         E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b)

             with respect to Plaintiff and the Vendor Class;



                                          18
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 19 of 20 PageID 19




          F. Enjoining Defendant from future violations of 15 U.S.C. § 1692e and

             15 U.S.C. § 1692f with respect to Plaintiff and the Florida Collection

             Class;

          G. Awarding Plaintiff and members of the classes their reasonable costs

             and attorneys’ fees incurred in this action, including expert fees,

             pursuant to 15 U.S.C. § 1692k and Rule 23 of the Federal Rules of Civil

             Procedure;

          H. Awarding Plaintiff and the members of the classes any pre-judgment

             and post-judgment interest as may be allowed under the law; and

          I. Awarding other and further relief as the Court may deem just and

             proper.

                                    Jury Demand

      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial

by jury of any and all triable issues.




                                         19
Case 3:21-cv-00629-TJC-PDB Document 1 Filed 06/23/21 Page 20 of 20 PageID 20




Dated: June 23, 2021               Respectfully submitted,

                                   /s/ Michael L. Greenwald
                                   Michael L. Greenwald
                                   Florida Bar No. 761761
                                   James L. Davidson
                                   Florida Bar No. 723371
                                   GREENWALD DAVIDSON RADBIL
                                   PLLC
                                   7601 N. Federal Hwy., Suite A-230
                                   Boca Raton, FL 33487
                                   Tel: (561) 826-5477
                                   mgreenwald@gdrlawfirm.com
                                   jdavidson@gdrlawfirm.com

                                   Alexander D. Kruzyk
                                   Florida Bar No. 112052
                                   GREENWALD DAVIDSON RADBIL
                                   PLLC
                                   401 Congress Avenue, Suite 1540
                                   Austin, TX 78701
                                   Tel: (512) 803-1578
                                   akruzyk@gdrlawfirm.com


                                   Counsel for Plaintiff and the proposed
                                   classes




                                     20
